GREENBAUM, J.
Three inquiries have been had into the mental condition of James B. Hammond. The first, which resulted in a finding of insanity, was practically uncontested, and was set aside by Mr. Justice Blanchard, who appointed a new commission. The ¡second resulted in a disagreement of the jury, and the third, conducted before 17 jurors, unanimously found him sane. The commissioners, gentlemen of high standing, joined with the jurors in signing the inquisition upon the verdict of the jury that “James B. Hammond is not a lunatic and is not incompetent to¡ manage himself or his affairs.” It appears to be conceded that, when first committed, Mr. Hammond was suffering from some form of insanity. The contention between the petitioner and the alleged incompetent was as to the latter’s mental condition at the time of the inquisition. The physicians called as witnesses in behalf of Mr. James B. Hammond expressed their opinion that in April last the patient was suffering from toxoemia, a recoverable form of insanity, and that in November, when the inquiry was being held, he had fully recovered and was then rational. The experts called in behalf of the petitioner expressed the opinion that he was suffering from dementia, which was likely to continue. A great mass of testimony was taken as to the conduct of the respondent at various times, and upon the conflicting proofs and opinions of the experts the jury declared him sane. I can see no reason at the present time for disturbing the Verdict of the jury, and the motion to dismiss the petition must be granted.
As already observed, there seems to have been reason for believing that the respondent was not of sound mind when the proceedings were begun; and hence I do not think that costs or disbursements should be awarded against the petitioner. As to petitioner’s claim for costs and disbursements I find no warrant. The finding of sanity deprives the *297court of any control over the property of the respondent, and the authorities seem to be uniform in this state that under the circumstances no costs may be charged against the property of the person against whom the proceeding was taken. See cases, cited in Carter v. Beckwith, 128 N. Y. 317, 28 N. E. 582; Matter of Lofthouse, 3 App. Div. 139, 143, 38 N. Y. Supp. 39; Sander v. Larner, 101 App. Div. 168, 169, 91 N. Y. Supp. 428.
Settle order upon notice.